

116 S3867 IS: Childcare Expansion for Military Families Act of 2020
U.S. Senate
2020-06-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3867IN THE SENATE OF THE UNITED STATESJune 2, 2020Ms. Sinema (for herself and Mr. Cramer) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo require the Secretary of Defense to establish a program to carry out minor military construction projects to construct child development centers.1.Short titleThis Act may be cited as the Childcare Expansion for Military Families Act of 2020.2.Temporary program to use minor military construction authority for construction of child development centers(a)Program authorizedThe Secretary of Defense shall establish a program to carry out minor military construction projects under section 2805 of title 10, United States Code, to construct child development centers.(b)Increased maximum amounts applicable to minor construction projectsFor the purpose of any military construction project carried out under the program under this section, the amount specified in section 2805(a)(2) of title 10, United States Code, is deemed to be $15,000,000.(c)Notification and approval requirements(1)In generalThe notification and approval requirements under section 2805(b) of title 10, United States Code, shall remain in effect for construction projects carried out under the program under this section.(2)ProceduresThe Secretary shall establish procedures for the review and approval of requests from the Secretaries of military departments to carry out construction projects under the program under this section.(d)Report required(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the program under this section.(2)ElementsThe report required by paragraph (1) shall include a list and description of the construction projects carried out under the program under this section, including the location and cost of each project.(e)Expiration of authorityThe authority to carry out a minor military construction project under the program under this section expires on September 30, 2022.(f)Construction of authorityNothing in this section may be construed to limit any other authority provided by law for a military construction project at a child development center.(g)DefinitionsIn this section:(1)Child development centerThe term child development center includes a facility, and the utilities to support such facility, the function of which is to support the daily care of children aged six weeks old through 12 years old for full-day, part-day, and hourly service. (2)Congressional defense committeesThe term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code.